 
Exhibit 10.1
 
PLACEMENT AGENCY AGREEMENT
 
January 22, 2010
 






Newbridge Securities Corporation
1451 West Cypress Creek Road
Ft. Lauderdale, FL 33309


Ladies and Gentlemen:
 
China Yida Holding, Co., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions herein, to issue and sell an aggregate of up
to 2,517,521 shares (the “Shares”) of its common stock, $0.001 par value per
share (the “Common Stock”) to certain investors (each an “Investor” and,
collectively, the “Investors”), in an offering under its registration statement
on Form S-3 (Registration No. 333-163687).  The shares of Common Stock issuable
hereunder are also hereinafter referred to as the “Securities”.  The Securities
are more fully described in the Prospectus (as defined below).  The Company
desires to engage Newbridge Securities Corporation in connection with such
issuance and sale of the Securities.
 
The Company hereby confirms its agreement with you as follows:
 
Section 1. Agreement to Act as Placement Agent.
 
(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Placement Agency Agreement (this “Agreement”) between the Company and you,
Newbridge Securities Corporation shall be the Company’s exclusive placement
agent (in such capacity, the “Placement Agent”), on a reasonable best efforts
basis, in connection with the issuance and sale by the Company of the Securities
to the Investors in a proposed takedown under the Registration Statement (as
defined in Section 2(a)(1) hereof), with the terms of the offering to be subject
to market conditions and negotiations between the Company, the Placement Agent
and the prospective Investors (such takedown shall be referred to herein as the
“Offering”).  As compensation for services rendered, and provided that any of
the Securities are sold to Investors in the Offering, on the Closing Date (as
defined in subsection (d) of this Section 1) of the Offering, the Company shall
pay to the Placement Agent, an amount equal to 5% of the gross proceeds received
by the Company from the sale of the Securities plus a corporate financing fee of
1% of the gross proceeds received by the Company (the “Placement Fee”).  The
sale of the Securities shall be made pursuant to subscription agreements in the
form included as Exhibit A hereto (each, a “Subscription Agreement” and
collectively, the “Subscription Agreements”) on the terms described on Exhibit B
hereto.  The Company shall have the sole right to accept offers to purchase the
Securities and may reject any such offer in whole or in part.  Notwithstanding
the foregoing, it is understood and agreed that the Placement Agent or any of
its respective affiliates may, solely at their discretion and without any
obligation to do so, purchase Securities as principal; provided, however, that
any such purchases by the Placement Agent (or its affiliates) shall be fully
disclosed to the Company and approved by the Company in accordance with the
previous sentence.
 
-1-

--------------------------------------------------------------------------------


 
 
(b) This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Securities, and the Placement Agent shall have no
authority to bind the Company to accept offers to purchase the Securities.  The
Placement Agent shall act on a reasonable best efforts basis and does not
guarantee that it will be able to raise new capital in the Offering.  Upon
notice to the Company, the Placement Agent may retain other brokers or dealers
to act as sub-agents on its behalf in connection with the Offering, the fees of
which shall be paid out of the Placement Fee.  Prior to the earlier of (i) the
date on which this Agreement is terminated pursuant to Section 8; and (ii) the
Closing Date, the Company shall not, without the prior written consent of the
Placement Agent, solicit or accept offers to purchase securities of the Company
(other than pursuant to the exercise of options or warrants to purchase shares
of Common Stock that are outstanding at the date hereof) otherwise than through
the Placement Agent in accordance herewith.
 
(c) The Company acknowledges and agrees that the Placement Agent shall act as an
independent contractor, and not as a fiduciary, and any duties of the Placement
Agent with respect to providing investment banking services to the Company,
including the offering of the Securities contemplated hereby (including in
connection with determining the terms of the Offering), shall be contractual in
nature, as expressly set forth herein, and shall be owed solely to the
Company.  Each party hereto disclaims any intention to impose any fiduciary or
similar duty on any other party hereto. Additionally, the Placement Agent has
not advised, nor is advising, the Company or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction with
respect to the transactions contemplated hereby.  The Company shall consult with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby, and the Placement Agent shall have no responsibility or liability to the
Company with respect thereto; except to the extent that the Placement Agent is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have acted with gross negligence or willful misconduct.  Any
review by the Placement Agent of the Company, the transactions contemplated
hereby or other matters relating to such transactions has been and will be
performed solely for the benefit of the Placement Agent and has not been and
shall not be performed on behalf of the Company or any other person.  It is
understood that the Placement Agent has not and will not be rendering an opinion
to the Company as to the fairness of the terms of the Offering.
 
(d) Payment of the purchase price for, and delivery of, the Securities shall be
made at a closing (the “Closing”) at the offices of Lowenstein Sandler PC,
counsel for the Placement Agent, located at 65 Livingston Avenue, Roseland,
NJ  07068 at 10:00 a.m., local time, as soon as practicable after the
determination of the public offering price of the Securities, but not later than
on January 27, 2010 (such date of payment and delivery being herein called the
“Closing Date”).  All such actions taken at the Closing shall be deemed to have
occurred simultaneously.  No Securities which the Company has agreed to sell
pursuant to this Agreement and the Subscription Agreements shall be deemed to
have been purchased and paid for, or sold by the Company, until such Securities
shall have been delivered to the Investor thereof against payment therefore by
such Investor.  If the Company shall default in its obligations to deliver
Securities to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim or
damage incurred by the Placement Agent arising from or as a result of such
default by the Company.
 
(e) Concurrently with the execution and delivery of this Agreement, the Company,
the Placement Agent and American Stock Transfer and Trust Company, as escrow
agent (the “Escrow Agent”), shall enter into an escrow agreement in
substantially the form of Exhibit C attached hereto (the “Escrow Agreement”),
pursuant to which an escrow account (the “Escrow Account”) will be established
for the benefit of the Company and the Investors to settle the purchase of
Securities as set forth herein through the facilities of The Depository Trust
Company’s DWAC system (or, if requested by any Investor, as indicated on the
signature page of the Subscription Agreement for such Investor, through the
physical delivery of certificates evidencing the Shares purchased by such
Investor to the residential or business address indicated on such signature
page).  Prior to the Closing, each such Investor shall deposit into the Escrow
Account an amount equal to the product of (x) the number of Securities such
Investor has agreed to purchase and (y) the purchase price per Share as set
forth on the cover page of the Prospectus (the “Purchase Amount”).  The
aggregate of such amounts is herein referred to as the “Escrow Funds.”  On the
Closing Date, the Escrow Agent will disburse the Escrow Funds to the Company,
the Placement Agent and such other parties as provided in the Escrow Agreement
and the Company shall deliver or cause to be delivered the Securities to the
Investors, with the delivery of the Shares to be made through the facilities of
The Depository Trust Company’s DWAC system (or through the physical delivery of
certificates evidencing the Shares as described above).
 
 
-2-

--------------------------------------------------------------------------------


 
(f) The Securities shall be registered in such names and in such denominations
as indicated on the signature page of the Subscription Agreement for each
Investor.
 
Section 2. Representations, Warranties and Agreements of the Company.
 
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of the Offering, as follows:
 
(a) Registration Statement. (i)  The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-163687) under the Securities Act of 1933, as amended
(collectively with the rules and regulations promulgated thereunder, the
“Securities Act”), and such amendments to such registration statement as may
have been required to the date of this Agreement.  Such registration statement
has been declared effective by the Commission.  Each part of such registration
statement, at any given time, including amendments thereto at such time, the
exhibits and any schedules thereto at such time, the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act at
such time and the documents and information otherwise deemed to be a part
thereof or included therein by Rule 430A, 430B or 430C under the Securities Act
or otherwise pursuant to the Securities Act at such time, is herein called the
“Registration Statement.”  Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b)
Registration Statement” and, from and after the date and time of filing of the
Rule 462(b) Registration Statement, the term “Registration Statement” shall
include the Rule 462(b) Registration Statement.  The Company and the
transactions contemplated by this Agreement meet the requirements and comply
with the conditions for the use of Form S-3 under the Securities Act.  The
offering of the Securities by the Company complies with the applicable
requirements of Rule 415 under the Securities Act.  The Company has complied
with all requests of the Commission for additional or supplemental information.
 
(ii)  No stop order preventing or suspending use of the Registration Statement,
any Preliminary Prospectus (as defined in subsection (a)(iii) of this Section 2)
or the Prospectus or the effectiveness of the Registration Statement, has been
issued by the Commission, and no proceedings for such purpose have been
instituted or, to the Company’s knowledge, are contemplated or threatened by the
Commission.
 
(iii)  The Company proposes to file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus supplement relating to the
Securities to a form of prospectus included in the Registration Statement
relating to the Securities in the form heretofore delivered to the Placement
Agent.  Such prospectus included in the Registration Statement at the time it
was declared effective by the Commission or in the form in which it has been
most recently filed with the Commission on or prior to the date of this
Agreement is hereinafter called the “Base Prospectus.”  Such prospectus
supplement, in the form in which it shall be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus.”  Any preliminary form of prospectus which is filed or
used prior to filing of the Prospectus is hereinafter called a “Preliminary
Prospectus.”  Any reference herein to the Base Prospectus, any Preliminary
Prospectus or the Prospectus or to any amendment or supplement to any of the
foregoing shall be deemed to include any documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act as of the date
of such prospectus, and, in the case of any reference herein to the Prospectus,
also shall be deemed to include any documents incorporated by reference therein,
and any supplements or amendments thereto, filed with the Commission after the
date of filing of the Prospectus pursuant to Rule 424(b) under the Securities
Act, and prior to the termination of the offering of the Securities by the
Placement Agent.
 
-3-

--------------------------------------------------------------------------------


 
 
(iv)  For purposes of this Agreement, all references to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, the Prospectus or
any amendment or supplement to any of the foregoing shall be deemed to include
the copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  All references in this Agreement to
amendments or supplements to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Prospectus shall be deemed to mean and include
the subsequent filing of any document under the Securities Exchange Act of 1934,
as amended (collectively with the rules and regulations promulgated thereunder,
the “Exchange Act”), and which is deemed to be incorporated by reference therein
or otherwise deemed to be a part thereof.


(b) Compliance with Registration Requirements.  As of the time of filing of the
Registration Statement or any post-effective amendment thereto, at the time it
became effective (including each deemed effective date with respect to the
Placement Agent pursuant to Rule 430B under the Securities Act) and as of the
Closing Date, the Registration Statement complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Each Preliminary Prospectus and the Prospectus, at the
time of filing or the time of first use and as of the Closing Date, complied and
will comply, in all material respects, with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Placement Agent Information (as defined in Section
7).
 
(c) Disclosure Package.  As of the Time of Sale (as defined below) and as of the
Closing Date, neither (A) the Issuer General Free Writing Prospectus(es) (as
defined below) issued at or prior to the Time of Sale, any Preliminary
Prospectus (as amended or supplemented as of the Time of Sale), and the
information included on Exhibit B hereto, all considered together (collectively,
the “Disclosure Package”), nor (B) any individual Issuer Limited-Use Free
Writing Prospectus (as defined below), when considered together with the
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that the Company makes no representations
or warranty in this paragraph with respect to any Placement Agent
Information.  No statement of material fact included in the Prospectus has been
omitted from the Disclosure Package and no statement of material fact included
in the Disclosure Package that is required to be included in the Prospectus has
been omitted therefrom.  As used in this paragraph and elsewhere in this
Agreement:
 

 
(1)
“Time of Sale” with respect to an Investor means the time of receipt and
acceptance of an executed Subscription Agreement from such Investor.




   
(2)
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act (“Rule 433”), relating to the
Securities in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) under the Securities Act.

 
 
-4-

--------------------------------------------------------------------------------



 

 
(3)
“Issuer General Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
identified on Schedule I hereto, and does not include a “bona fide electronic
road show” as defined in Rule 433.




 
(4)
“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Free Writing Prospectus, including any
“bona fide electronic road show” as defined in Rule 433, that is made available
without restriction pursuant to Rule 433(d)(8)(ii), even though not required to
be filed with the Commission.



(d) Conflict with Registration Statement.  Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
offering and sale of the Securities or until any earlier date that the Company
notified or notifies the Placement Agent, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof that has not been superseded or modified; provided, that the
Company makes no representations or warranty in this paragraph with respect to
any Placement Agent Information.
 
(e) Distributed Materials.    The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Securities other than the
Disclosure Package or the Prospectus, and other materials, if any, permitted
under the Securities Act to be distributed and consistent with Section 3(d)
below. The Company will file with the Commission all Issuer Free Writing
Prospectuses in the time required under Rule 433(d) under the Securities Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
Securities Act to avoid a requirement to file with the Commission any electronic
road show. The parties hereto agree and understand that the content of any and
all “road shows” related to the offering of the Securities contemplated hereby
is solely the property of the Company.
 
(f) Reserved.
 
(g) Incorporated Documents.  The documents incorporated by reference in the
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(h) Due Incorporation.  The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the Prospectus.  The Company
is duly qualified to transact business as a foreign corporation and is in good
standing under the laws of each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, result in any material adverse effect upon, or
material adverse change in, the business, operations, prospects, properties,
financial condition, or results of operations of the Company and the
Subsidiaries (as defined below) taken as a whole (a “Material Adverse
Effect”).  The Company is duly qualified to transact business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership, leasing or operation of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not result in a Material Adverse Effect.
 
 
-5-

--------------------------------------------------------------------------------


 
 
(i) Subsidiaries.  Each subsidiary of the Company (individually, a “Subsidiary”
and collectively, the “Subsidiaries”) has been duly incorporated or organized,
is validly existing as a corporation or other legal entity in good standing (or
the foreign equivalent thereof) under the laws of the jurisdiction of its
incorporation or organization, has the corporate power and authority to own its
properties and to conduct its business as currently being carried on and as
described in the Registration Statement, the Disclosure Package and the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership, leasing
or operation of property requires such qualification, except to the extent that
the failure to be so qualified or be in good standing would not result in a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and, except
as otherwise described in the Registration Statement, the Disclosure Package and
in the Prospectus, are owned directly by the Company or through its wholly-owned
subsidiaries, free and clear of all liens, encumbrances, equities or
claims.  Except as described in the Registration Statement, the Disclosure
Package and the Prospectus, there is no outstanding option, right or agreement
of any kind relating to the issuance, sale or transfer of any capital stock or
other equity securities of the Subsidiaries to any person or entity except the
Company, and none of the outstanding shares of capital stock or other equity
interests of any Subsidiary was issued in violation of any preemptive or other
rights to subscribe for or to purchase or acquire any securities of any of the
Subsidiaries. Except for its Subsidiaries, the Company owns no beneficial
interest, directly or indirectly, in any corporation, partnership, joint venture
or other business entity.  The Company has no “significant subsidiaries” (as
such term is defined in Rule 1-02(w) of Regulation S-X promulgated by the
Commission) other than the following Subsidiaries: Keenway Limited, Hong Kong Yi
Tat International Investment Limited, Fujian Jintai Tourism Developments Co.
Ltd., Fujian Yintai Tourism Co., Ltd., Fuzhou Hongda Commercial Services, Ltd.
and Fuzhou Fuyu Advertising Co., Ltd. (each a “Significant Subsidiary,” and
collectively, the “Significant Subsidiaries”).
 
(j) Capitalization.  The Company has duly and validly authorized capital stock
as set forth in each of the Registration Statement, Disclosure Package and
Prospectus; all outstanding shares of Common Stock of the Company conform, or
when issued will conform, to the description thereof in the Registration
Statement, the Disclosure Package and the Prospectus and have been, or, when
issued and paid for in the manner described herein will be, duly authorized,
validly issued, fully paid and non-assessable; and except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the issuance
of the Securities to be purchased from the Company hereunder is not subject to
preemptive or other similar rights, or any restriction upon the voting or
transfer thereof pursuant to applicable law or the Company’s Certificate of
Incorporation, Bylaws or governing documents or any agreement to which the
Company is a party or by which it may be bound.
 
(k) Authorization, Issuance.  All corporate action required to be taken by the
Company for the authorization, issuance and sale of the Shares has been duly and
validly taken.  The Shares have been duly and validly authorized. When the
Securities have been issued and delivered against payment therefor as provided
herein, the Shares, when so issued and sold will be duly and validly issued,
fully paid and non-assessable and the Investors or other persons in whose names
the Shares are registered will acquire good and valid title to such Shares, free
and clear of all liens, encumbrances, equities, preemptive rights and other
claims. The Shares will conform in all material respects to the description
thereof contained in the Registration Statement, the Disclosure Package and the
Prospectus.  No further approval or authority of the shareholders or the Board
of Directors of the Company will be required for the issuance and sale of the
Shares as contemplated herein and in the Subscription Agreements.  Except as
disclosed in each of the Disclosure Package and Prospectus, there are no
outstanding subscriptions, rights, warrants, options, calls, convertible
securities, commitments of sale or rights related to or entitling any person to
purchase or otherwise to acquire any shares of, or any security convertible into
or exchangeable or exercisable for, the capital stock of, or other ownership
interest in, the Company, except for such options or rights as may have been
granted by the Company to employees, directors or consultants pursuant to the
Company’s 2009 Equity Incentive Plan or any warrants issued to subscribers in
the offering by the Company in March 2008.
 
-6-

--------------------------------------------------------------------------------


 
 
 
(l) No Registration Rights.  Neither the filing of the Registration Statement
nor the offering or sale of the Securities as contemplated by this Agreement
gives rise to any rights, other than those which have been waived or satisfied,
for or relating to the registration of any shares of Common Stock or other
securities of the Company.
 
(m) Due Authorization and Enforceability. This Agreement, the Escrow Agreement
and each Subscription Agreement have been duly authorized, executed and
delivered by the Company, and each constitutes a valid, legal and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.
 
(n) No Violation.  Neither the Company nor any of the Subsidiaries is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its Certificate of Incorporation, Bylaws
and its amendments through the date hereof, or other governing documents, (ii)
in the performance or observance of any term, covenant, obligation, agreement or
condition contained in any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which any of them or any of their properties may
be bound or affected, except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus, or (iii) in the performance or observance
of any statute, law, rule, regulation, ordinance, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company, the Subsidiaries or any
of their respective properties; except with respect to clauses (ii) and (iii)
above, to the extent any such contravention would not result in a Material
Adverse Effect.
 
(o) No Conflict.  Except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus, the execution, delivery and performance
by the Company of this Agreement, the Escrow Agreement and each Subscription
Agreement, and the consummation of the transactions herein contemplated,
including the issuance and sale by the Company of the Securities, will not
conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under) (i) the
provisions of the Certificate of Incorporation, Bylaws or other governing
documents of the Company or any of the Subsidiaries, (ii) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their respective properties may be bound or affected, or (iii)
any federal, state, local or foreign law, regulation or rule or any decree,
judgment or order applicable to the Company or any of the Subsidiaries, except
with respect to clauses (ii) and (iii) to the extent of any such conflict that
would not result in a Material Adverse Effect.
 
 
-7-

--------------------------------------------------------------------------------


 
(p) No Consents Required.  No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NASDAQ Capital Market), or approval of the stockholders of the
Company (including as may be required pursuant to NASDAQ Rules), is required in
connection with the issuance and sale of the Securities or the consummation by
the Company of the transactions contemplated hereby other than (i) as may be
required under the Securities Act, (ii) under the rules and regulations of the
Financial Industry Regulatory Authority (“FINRA”) and (iii) under the rules and
regulations of the NASDAQ Capital Market in connection with the listing of the
Securities.  The Company has full power and authority to enter into this
Agreement and each Subscription Agreement and to authorize, issue and sell the
Securities as contemplated by this Agreement and each Subscription Agreement.
 
(q) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Disclosure Package, (a) neither the Company nor any
of its Subsidiaries has incurred any material liability or obligation, direct or
contingent, or entered into any material transaction not in the ordinary course
of business, (b) neither the Company nor any of its Subsidiaries has purchased
any of the Company’s outstanding capital stock, or declared, paid or otherwise
made any dividend or distribution of any kind on the Company’s capital stock,
(c) there has not been any change in the capital stock (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
of Common Stock upon the exercise of outstanding options or warrants which were
disclosed in the Disclosure Package and the Prospectus), or material change in
the short−term debt or long−term debt of the Company and its Subsidiaries or any
issue of options, warrants, convertible securities, restricted stock, or other
rights to purchase the capital stock (other than grants of stock options or
restricted stock under the Company’s 2009 Equity Incentive Plan) of the Company,
and (d) there has not been any material adverse change, or any development
involving a prospective material adverse change, in the business, operations,
prospects, properties, management, financial condition or results of operations
of the Company and the Subsidiaries, taken as a whole, from those set forth in
the Disclosure Package (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement).
 
(r) Permits.  The Company and each of the Subsidiaries possess all necessary
licenses, authorizations, consents and approvals and have made all necessary
filings required under any federal, state, local or foreign law, regulation or
rule in order to conduct its business, except to the extent of any failure to
obtain such permit that would not result in a Material Adverse Effect. Neither
the Company nor any of the Subsidiaries is in violation of, or in default under,
or has received notice of any proceedings relating to revocation or modification
of, any such license, authorization, consent or approval, except to the extent
of any such proceedings that would not result in a Material Adverse
Effect.   The Company and each of the Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders or decrees, except to the extent of any such non-compliance
that would not result in a Material Adverse Effect.
 
(s) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
or any of the Subsidiaries is or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, NASDAQ Capital Market), except (i) as described in the Registration
Statement, the Disclosure Package and the Prospectus, (ii) any such proceeding,
which if resolved adversely to the Company or any Subsidiary, would not result
in a judgment, decree or order having, individually or in the aggregate, a
Material Adverse Effect or (iii) any such proceeding that would not prevent or
materially and adversely affect the ability of the Company to consummate the
transactions contemplated hereby.  The Disclosure Package contains in all
material respects the same description of the foregoing matters contained in the
Prospectus.
 
 
-8-

--------------------------------------------------------------------------------


 
(t) Statutes; Contracts.  There are no statutes or regulations applicable to the
Company or contracts or other documents of the Company which are required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or filed as exhibits to the Registration Statement by the Securities
Act which have not been so described or filed.
 
(u) Independent Accountants.  Kabani & Company, Inc., who has audited the
financial statements of the Company and the Subsidiaries, is an independent
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)) with respect to the
Company within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the Public Company
Accounting Oversight Board (United States).
 
(v) Financial Statements.  The financial statements of the Company, together
with the related schedules and notes thereto, set forth or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the financial condition of the Company and the
Subsidiaries, taken as a whole, as of the dates indicated and (ii) the
consolidated results of operations, stockholders’ equity and changes in cash
flows of the Company and the Subsidiaries, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with generally accepted accounting
principles as in effect in the United States, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments).  There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not disclosed in the Registration
Statement, the Disclosure Package and the Prospectus; and all disclosures
contained in the Registration Statement, the Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10(e) of Regulation S-K of the Commission, to the
extent applicable, and present fairly the information shown therein and the
Company’s basis for using such measures.
 
(w) Not an Investment Company.  Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Prospectus, will be
required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended.
 
(x) Good Title to Property.  The Company and each of the Subsidiaries has good
and valid title to all property (whether real or personal) described in the
Registration Statement, the Disclosure Package and the Prospectus as being owned
by each of them, in each case free and clear of all liens, claims, security
interests, other encumbrances or defects except such as are described in the
Registration Statement, the Disclosure Package and the Prospectus or those that
would not, individually or in the aggregate materially and adversely affect the
value of such property and do not materially and adversely interfere with the
use made and proposed to be made of such property by the Company and the
Subsidiaries.  All of the property described in the Registration Statement, the
Disclosure Package and the Prospectus as being held under lease by the Company
or a Subsidiary is held thereby under valid, subsisting and enforceable leases,
without any liens, restrictions, encumbrances or claims, except those that,
individually or in the aggregate, are not material and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries.
 
 
-9-

--------------------------------------------------------------------------------


 
(y) Intellectual Property Rights.  The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned or licensed by them or which are necessary for the
conduct of their respective businesses (collectively, “Intellectual Property”),
except where the failure to own, license or have such rights would not,
individually or in the aggregate, result in a Material Adverse Effect.  Except
as described in the Registration Statement, the Disclosure Package and the
Prospectus (i) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (ii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property; (iii) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to, or the validity,
enforceability, or scope of, any Intellectual Property owned by or licensed to
the Company, and the Company is unaware of any facts which could form a
reasonable basis for any such claim; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any of the Subsidiaries infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any facts which could form a reasonable
basis for any such claim; (v) to the Company’s knowledge, there is no patent or
patent application that contains claims that interfere with the issued or
pending claims of any of the Intellectual Property; and (vi) to the Company’s
knowledge, there is no prior art that may render any patent owned by the Company
invalid, nor is there any prior art known to the Company that may render any
patent application owned by the Company unpatentable.
 
(z) Taxes.  The Company and each of the Subsidiaries has timely filed all
material federal, state, local and foreign, including the People’s Republic of
China (the “PRC”) income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and are not in default
in the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any which the Company or any of the
Subsidiaries is contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
the Registration Statement, the Disclosure Package and the Prospectus.  Neither
the Company nor any of its Subsidiaries has any tax deficiency that has been or,
to the knowledge of the Company, might be asserted or threatened against it that
would result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary is required to make any tax filings in the British Virgin Islands.
 
(aa) Insurance.  The Company and each of the Subsidiaries maintains insurance in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries.  All such insurance is
fully in force on the date hereof and will be fully in force as of the Closing
Date.  Neither the Company nor any of the Subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------


 
(bb) Accounting Controls.  The Company and each of the Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as in effect in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(cc) Disclosure Controls.  The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
the Company, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement, and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data to management and the Board of
Directors. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
 
(dd) Corrupt Practices.  Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, while acting on behalf of the
Company or its Subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any other unlawful
payment.
 
(ee) No Price Stabilization.  Neither the Company nor any of the Subsidiaries
nor, to the Company’s knowledge, any of their respective officers, directors,
affiliates or controlling persons has taken or will take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of the Securities.
 
(ff) No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company on the other hand which is
required to be described in the Registration Statement, the Disclosure Package
and the Prospectus which has not been so described. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any member of
their respective immediate families, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus.  The Company has not, in
violation of the Sarbanes Oxley Act, directly or indirectly, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer of the Company.
 
 
-11-

--------------------------------------------------------------------------------


 
 
(gg) Sarbanes-Oxley Act.  The Company, and to its knowledge after due inquiry,
all of the Company’s directors or officers, in their capacities as such, are in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission.
 
(hh) Brokers Fees.  Neither the Company nor any of the Subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against the Company or the
Subsidiaries or the Placement Agent for a brokerage commission, finder’s fee or
other like payment in connection with the offering and sale of the Securities.
 
(ii) Exchange Act Requirements. The Company has filed in a timely manner (or
received an extension and has filed prior to the expiration of such extension)
all reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d)
of the Exchange Act during the preceding 12 months.
 
(jj) FINRA Affiliations.  To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater securityholders or any
beneficial owner of the Company’s unregistered equity securities that were
acquired at any time on or after the one hundred eightieth (180th) day
immediately preceding (A) the date the Registration Statement was initially
filed with the Commission and (B) the date the Prospectus was filed with the
Commission, except as set forth in the Registration Statement, the Disclosure
Package and the Prospectus.
 
(kk) Compliance with Environmental Laws.  The Company and the Subsidiaries (a)
are in compliance with any and all applicable foreign, including the PRC,
federal, state and local laws, orders, rules, regulations, directives, decrees
and judgments relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (b) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (c) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, result in a Material Adverse Effect.  There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.
 
(ll) No Labor Disputes.  Neither the Company nor any Subsidiary is engaged in
any unfair labor practice; except for matters that would not, individually or in
the aggregate, result in a Material Adverse Effect.  (i) There is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge after due
inquiry, threatened against the Company or any Subsidiary before the National
Labor Relations Board or similar entity in the PRC, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Company’s knowledge after due inquiry, threatened, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary and (C) no union
representation dispute currently existing concerning the employees of the
Company or any Subsidiary, and (ii) to the Company’s knowledge after due inquiry
(A) no union organizing activities are currently taking place concerning the
employees of the Company or any Subsidiary, and (B) there has been no violation
of any federal, state, local or foreign law relating to discrimination in the
hiring, promotion or pay of employees or any applicable wage or hour laws
concerning the employees of the Company or any Subsidiary.
 
 
-12-

--------------------------------------------------------------------------------


 
 
(mm) ERISA.  The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”) or similar rules and regulations of the PRC; no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
 
(nn) NASDAQ Capital Market; Exchange Act Registration.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the
NASDAQ Capital Market, and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ Capital
Market, nor has the Company received any notification that the Commission or the
NASDAQ Capital Market is contemplating terminating such registration or listing.
The Company has complied in all material respects with the applicable
requirements of the NASDAQ Capital Market for maintenance of listing of the
Common Stock thereon.
 
(oo) PFIC Status.  The Company is not, for the taxable year ended December 31,
2009, and upon consummation of the transactions described hereby and the
application of the proceeds as described in the Registration Statement, the
Disclosure Package and the Prospectus is not expected to become, a Passive
Foreign Investment Company within the meaning of Section 1297 of the Internal
Revenue Code, as amended.
 
(pp) Statistical or Market-Related Data.  Any statistical, industry-related and
market-related data included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, is based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agrees with the sources from which it is
derived.
 
(qq) Descriptions of Documents.  The statements set forth in each of the
Registration Statement, the Disclosure Package and the Prospectus describing the
Securities and this Agreement, insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate, complete
and fair in all material respects.
 
(rr) Money Laundering Laws.  The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, or similar rules and regulations
of the PRC, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending, or
to the knowledge of the Company, threatened.
 
(ss) OFAC.  Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity that, to the Company’s knowledge, will use such proceeds, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
 
-13-

--------------------------------------------------------------------------------


 
(tt) Reserved.
 
(uu) PRC Regulations.  The establishment of the Company and the acquisition of
the Company’s Subsidiaries as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus fully complied with the PRC laws
and regulations and all the necessary approvals in the PRC were obtained.   None
of the entities or natural persons holding any shares or other equity securities
of the Company, directly or indirectly, is a PRC resident which shall be subject
to the approval and registration requirements under the PRC laws and regulations
in connection with its holding of shares or equity securities in the Company,
including the Notice on Issues Relating to Administration of Foreign Exchange in
Fund-raising and Reverse Investment Activities of Domestic Residents Conducted
via Offshore Special Purpose Companies and any implementing rules and guidelines
related thereto.
 
Any certificate signed by any officer of the Company or a Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company (and not such officer in an individual capacity) to
the Placement Agent as to the matters covered thereby.
 
Section 3. Covenants.
 
The Company covenants and agrees with the Placement Agent as follows:
 
(a) Reporting Obligations; Exchange Act Compliance.  The Company will (i) file
the Preliminary Prospectus, if any, and the Prospectus with the Commission
within the time periods specified by Rule 424(b) and Rules 430A, 430B and 430C,
as applicable, under the Securities Act, (ii) file any Issuer Free Writing
Prospectus to the extent required by Rule 433 under the Securities Act, if
applicable, (iii) file promptly all reports required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange
Act subsequent to the date of the Prospectus and during such period as the
Prospectus would be required by law to be delivered  (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule)
(the “Prospectus Delivery Period”), and (iv) furnish copies of each Issuer Free
Writing Prospectus, if any, (to the extent not previously delivered) to the
Placement Agent prior to 11:00 a.m. Eastern time, on the second business day
next succeeding the date of this Agreement in such quantities as the Placement
Agent shall reasonably request.
 
(b) Abbreviated Registration Statement.  If the Company elects to rely upon Rule
462(b) under the Securities Act, the Company shall file a registration statement
under Rule 462(b) with the Commission in compliance with Rule 462(b) by 8:00
a.m., Eastern time, on the business day next succeeding the date of this
Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to the Rules and
Regulations.
 
(c) Amendments or Supplements.  The Company will not, during the
Prospectus Delivery Period in connection with the Offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.
 
 
-14-

--------------------------------------------------------------------------------


 
 
(d) Free Writing Prospectuses.  The Company will (i) not make any offer relating
to the Securities that would constitute an “issuer free writing prospectus” (as
defined in Rule 433) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act) required to be
filed by the Company with the Commission under Rule 433 under the Securities Act
in connection with the sale of the Securities unless the Placement Agent
approves its use in writing prior to first use (each, a “Permitted Free Writing
Prospectus”); provided that the prior written consent of the Placement Agent
hereto shall be deemed to have been given in respect of the Issuer Free Writing
Prospectus(es) included in Schedule I hereto, (ii) treat each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, (iii) comply with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer Free Writing Prospectus, including the requirements relating to timely
filing with the Commission, legending and record keeping and (iv) not take any
action that would result in the Placement Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder. The
Company will satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.
 
(e) Notice to Placement Agent.  The Company will notify the Placement Agent
promptly, and will, if requested, confirm such notification in writing: (i) of
the receipt of any comments of, or requests for additional information from, the
Commission relating, directly or indirectly, to the sale of the Securities; (ii)
of the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the Disclosure Package
or the Prospectus relating, directly or indirectly, to the sale of the
Securities; (iii) of the time and date when any post-effective amendment to the
Registration Statement becomes effective; (iv) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement, or
any post-effective amendment thereto or any order preventing or suspending the
use of any prospectus included in the Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus, or the initiation of any proceedings for that
purpose or the threat thereof; (v) of receipt by the Company of any notification
with respect to any suspension or the approval of the Shares from any securities
exchange upon which they are listed for trading or included or designated for
quotation, or the initiation or threatening of any proceeding for such
purpose.  The Company will use its reasonable best efforts to prevent the
issuance or invocation of any such stop order or suspension by the Commission
and, if any such stop order or suspension is so issued or invoked, to obtain as
soon as possible the withdrawal or removal thereof.
 
(f) Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agent, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agent, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with law. If at any time following issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted or would conflict with
the information contained in the Registration Statement relating to the
Securities or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company promptly will notify the Placement
Agent and will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.
 
 
-15-

--------------------------------------------------------------------------------


 
(g) Delivery of Copies.  The Company will deliver promptly to the Placement
Agent and their counsel in electronic form via pdf format:  (i) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) copies of any
Preliminary Prospectus or Issuer Free Writing Prospectus, (iii) during the
Prospectus Delivery Period, copies of the Prospectus (or any amendments or
supplements thereto); (iii) any document incorporated by reference in the
Prospectus (other than any such document that is filed with the Commission
electronically via EDGAR or any successor system) and (iv) all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Securities under the Securities Act.
 
(h) Earnings Statement.  As soon as practicable, but in any event not later than
fifteen (15) months after the end of the Company’s current fiscal quarter, the
Company will make generally available to holders of its securities and deliver
to the Placement Agent an earnings statement of the Company (which need not be
audited) that will satisfy the provisions of Section 11(a) and Rule 158 of the
Securities Act.
 
(i) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Securities in the manner set forth in the Registration Statement, Disclosure
Package and the Prospectus under the heading “Use of Proceeds”.
 
(j) Public Communications.  For a period of thirty (30) days prior to the
Closing Date, the Company will not issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or the earnings,
business, operations or prospects of any of them, or the offering of the
Securities, without the prior written consent of the Placement Agent, unless in
the reasonable judgment of the Company and its counsel, and after notification
to the Placement Agent, such press release or communication is required by law,
in which case the Company shall use its reasonable best efforts to allow the
Placement Agent reasonable time to comment on such release or other
communication in advance of such issuance.
 
(k) Lock-Up Period.  For a period of sixty (60) days after the date hereof (the
“Lock-Up Period”), the Company will not directly or indirectly, (1) offer to
sell, hypothecate, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase (to the extent such option or
contract to purchase is exercisable within one year from the Closing Date),
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to, any shares of Common Stock, or any securities convertible into or
exercisable or exchangeable for shares of Common Stock, (2) file or cause to
become effective a registration statement under the Securities Act relating to
the offer and sale of any shares of Common Stock or securities convertible into
or exercisable or exchangeable for shares of Common Stock, or (3) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clauses (1), (2) or (3) above is to be settled by delivery of
shares of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agent (which consent may be withheld
in its sole discretion), other than (i) the Securities to be sold hereunder,
 
-16-

--------------------------------------------------------------------------------


 
 
(ii) the issuance of stock options or shares of restricted stock to employees,
directors and consultants pursuant to the Company’s 2009 Equity Incentive Plan,
(iii) issuances of shares of Common Stock upon the exercise of options or
warrants disclosed as outstanding in the Disclosure Package and the Prospectus
or upon the conversion or exchange of convertible or exchangeable securities
disclosed as outstanding in the Disclosure Package and the Prospectus, (iv) the
issuance by the Company of any shares of Common Stock as consideration for
mergers, acquisitions, other business combinations, or strategic alliances,
occurring after the date of this Agreement; provided that each recipient of
shares pursuant to this clause (iv) agrees that all such shares remain subject
to restrictions substantially similar to those contained in this subsection
3(k), or (v) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof.  Notwithstanding
the foregoing, for the purpose of allowing the Placement Agent to comply with
FINRA Rule 2711(f)(4), if (1) during the last seventeen (17) days of the Lock-Up
Period, the Company releases earnings results or publicly announces other
material news or a material event relating to the Company occurs or (2) prior to
the expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the Lock-Up Period, then in each case the Lock-Up Period will be extended until
the expiration of the eighteen (18)-day period beginning on the date of release
of the earnings results or the public announcement regarding the material news
or the occurrence of the material event, as applicable, unless the Placement
Agent waives, in writing, such extension.  The Placement Agent agrees to waive
such extension if the provisions of FINRA Rule 2711(f)(4) are not applicable to
the Offering. The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.
 
(l) Stabilization.     The Company will not take directly or indirectly any
action designed, or that might reasonably be expected to cause or result in, or
that will constitute, stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the Securities.
 
(m) Transfer Agent.  The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares.
 
(n) Investment Company Act.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.
 
(o) Sarbanes-Oxley Act.  The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.
 
(p) Periodic Reports.  The Company will file with the Commission such periodic
and special reports as required by the Exchange Act.
 
(q) NASDAQ Capital Market.  The Company will use its reasonable best efforts to
obtain approval for, and maintain the listing of the Shares on the NASDAQ
Capital Market for so long as the Common Stock is listed thereon.
 
 
-17-

--------------------------------------------------------------------------------


 
 
Section 4. Costs and Expenses.
 
The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay, or reimburse if paid by
the Placement Agent, all costs and expenses incident to the performance of its
obligations under this Agreement and in connection with the transactions
contemplated hereby, including but not limited to costs and expenses of or
relating to (i) the preparation, printing, filing, delivery and shipping of the
Registration Statement, any Issuer Free Writing Prospectus, the Disclosure
Package and the Prospectus, and any amendment or supplement to any of the
foregoing and the printing and furnishing of copies of each thereof to the
Placement Agent and dealers (including costs of mailing and shipment), (ii) the
registration, issue, sale and delivery of the Securities including any stock or
transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Securities and the printing, delivery, shipping of the
certificates representing the Securities, (iii) the fees and expenses of any
transfer agent or registrar for the Shares, (iv) the filing fees required to be
paid by the Company with FINRA (including all COBRADesk fees), (v) fees,
disbursements and other related charges of counsel to the Company (vi) listing
fees, if any, for the listing or quotation of the Shares on the NASDAQ Capital
Market, (vii) fees and disbursements of the Company’s advisors and auditors
incurred in delivering the letters described in Sections 5(i), (j) and (k)
hereof, and (viii) the costs and expenses of the Company in connection with the
marketing of the Offering and the sale of the Securities to prospective
investors including, but not limited to, those related to any presentations or
meetings undertaken in connection therewith including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants (other than the Placement Agent) engaged by, or
with the written consent of, the Company in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the cost of any aircraft or other
transportation chartered by the Company in connection with the road show.
 
If the Offering is consummated, the Company shall reimburse the Placement Agent
for all reasonable out-of-pocket expenses incurred by the Placement Agent in
connection with the Offering, including, but not limited to (i) the fees and
disbursements of counsel to the Placement Agent and (ii) travel, lodging, and
other road show expenses, mailing, printing and reproduction expenses, and any
expenses incurred by the Placement Agent in conducting due diligence of the
Company.  Notwithstanding the foregoing, the expenses of the Placement Agent
which the Company shall be obligated to reimburse hereunder shall not exceed
$150,000 in the aggregate.  It is understood that except as provided in this
Section 4, Section 6 and Section 8(b), the Placement Agent shall pay all of its
own expenses.
 
Section 5. Conditions of Placement Agent’s Obligations.
 
The obligations of the Placement Agent hereunder are subject to the following
conditions:
 
(a) Filings with the Commission.  The Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) under the Securities Act at or before 5:30
p.m., Eastern time, on the second full business day after the date of this
Agreement (or such earlier time as may be required under the Securities Act).
 
(b) Abbreviated Registration Statement.  If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective under the Securities Act by 8:00 a.m., Eastern time, on the
business day next succeeding the date of this Agreement.
 
(c) No Stop Orders.  Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings initiated under Section 8(d) or 8(e) of the
Securities Act for that purpose shall be pending or threatened by the
Commission, and (ii) any request for additional information on the part of the
Commission (to be included in the Registration Statement, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus or otherwise)
shall have been complied with to the reasonable satisfaction of the Placement
Agent.
 
 
-18-

--------------------------------------------------------------------------------


 
 
(d) Action Preventing Issuance.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.
 
(e) Objection of Placement Agent.  No prospectus or amendment or supplement to
the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing, which objection shall not be unreasonable.  The
Placement Agent shall not have advised the Company that the Registration
Statement, the Disclosure Package or the Prospectus, or any amendment thereof or
supplement thereto, or any Issuer Free Writing Prospectus contains an untrue
statement of fact which, in their opinion, is material, or omits to state a fact
which, in their opinion, is material and is required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(f) No Material Adverse Change.  (i)  Prior to the Closing, there shall not have
occurred any change, or any development involving a prospective change, in the
business, operations, prospects, properties, financial condition or results of
operations of the Company and the Subsidiaries, taken as a whole, from that set
forth in the Disclosure Package and the Prospectus that, in the Placement
Agent’s judgment, is material and adverse and that makes it, in the Placement
Agent’s judgment, impracticable to market the Securities on the terms and in the
manner contemplated in the Disclosure Package.
 
(ii)  There shall not have occurred any of the following:  (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE Amex or the over the counter
market or the establishing on such exchanges or markets by the Commission or by
such exchanges or markets of minimum or maximum prices that are not in force and
effect on the date hereof; (ii) a suspension or material limitation in trading
in the Company’s securities on the NASDAQ Capital Market or any other exchange
or market or the establishing on any such market or exchange by the Commission
or by such market of minimum or maximum prices that are not in force and effect
on the date hereof; (iii) a general moratorium on commercial banking activities
declared by either federal or any state authorities; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war, which in the Placement Agent’s
judgment makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities in the manner contemplated in the
Prospectus; or (v) any calamity or crisis, change in national, international or
world affairs, act of God, change in the international or domestic markets, or
change in the existing financial, political or economic conditions in the United
States or elsewhere, that in the Placement Agent’s judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities in the manner contemplated in each of the Disclosure Package
and the Prospectus.
 
(g) Representations and Warranties.  Each of the representations and warranties
of the Company contained herein shall be true and correct in all material
respects when made and on and as of the Closing Date, as if made on such date
(except that those representations and warranties that address matters only as
of a particular date shall remain true and correct in all material respects as
of such date), and all covenants and agreements herein contained to be performed
on the part of the Company and all conditions herein contained to be fulfilled
or complied with by the Company at or prior to the Closing Date shall have been
duly performed, fulfilled or complied with.
 
 
-19-

--------------------------------------------------------------------------------


 
(h) Reserved.
 
(i) Opinion of Outside U.S. Counsel to the Company.  The Placement Agent shall
have received from Anslow & Jaclin, LLP, U.S. counsel to the Company, such
counsel’s written opinion, addressed to the Placement Agent and dated the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agent.
 
(j) Opinion of Outside PRC Counsel to the Company.  The Placement Agent shall
have received from Allbright Law Offices, LLP, PRC counsel to the Company, such
counsel’s written opinion, addressed to the Placement Agent and dated the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agent.
 
(k) The Placement Agent shall have received from Kabani & Company, Inc. letters
dated, respectively, the date of the Prospectus and the Closing Date, and
addressed to the Placement Agent in customary forms reasonably satisfactory to
the Placement Agent, which letters shall cover, without limitation, the various
financial disclosures contained in the Registration Statement, the Prospectus
and the Permitted Free Writing Prospectuses relating to the Company, if any.
 
(l) Officer’s Certificate.  The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
 
(i) each of the representations, warranties and agreements of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the Time of Sale and the Closing Date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date); and the Company has complied
with all agreements and satisfied all the conditions on its part required under
this Agreement to be performed or satisfied at or prior to the Closing Date;
 
(ii) subsequent to the respective dates as of which information is given in the
Disclosure Package, there has not been (A) a material adverse change or any
development involving a prospective material adverse change in the general
affairs, business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, (B) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business, (C)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or the Subsidiaries,
except obligations incurred in the ordinary course of business, (D) except as
disclosed in the Disclosure Package and in the Prospectus, any change in the
capital stock (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants) or any material change in the short term or long term indebtedness of
the Company or any of the Subsidiaries taken as a whole, (E) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any of the Subsidiaries or (F) any loss or damage (whether or not
insured) to the property of the Company or any of its Subsidiaries which has
been sustained or will have been sustained which has had or is reasonably likely
to result in a Material Adverse Effect;
 
(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the
Securities for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose shall be pending or to
their knowledge, threatened by the Commission or any state or regulatory body;
and
 
 
-20-

--------------------------------------------------------------------------------


 
(iv) the signers of said certificate have reviewed the Registration Statement,
the Disclosure Package and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the Disclosure Package and the Prospectus),
and (A) (i) each part of the Registration Statement and any amendment thereof do
not and did not contain when the Registration Statement (or such amendment)
became effective, any untrue statement of a material fact or omit to state, and
did not omit to state when the Registration Statement (or such amendment) became
effective, any material fact required to be stated therein or necessary to make
the statements therein not misleading and (ii) as of the Time of Sale, neither
the Disclosure Package nor any individual Issuer Limited Use Free Writing
Prospectus, when considered together with the Disclosure Package, contained any
untrue statement of material fact or omits to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading and (iii) the Prospectus, as amended or supplemented,
does not and did not contain, as of its issue date and as of the Closing Date,
any untrue statement of material fact or omit to state and did not omit to state
as of such date, a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and (B)
since the Time of Sale, there has occurred no event required to be set forth in
an amendment or supplement to the Registration Statement, the Disclosure Package
or the Prospectus which has not been so set forth and there has been no document
required to be filed under the Exchange Act that upon such filing would be
deemed to be incorporated by reference in to the Disclosure Package and into the
Prospectus that has not been so filed.
 
(m) Secretary’s Certificate.  On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company.
 
(n) Company Corporate Documents.  On the Closing Date, the Company shall have
delivered to the Placement Agent a certificate evidencing the incorporation and
good standing of the Company in the state of Delaware issued by the Secretary of
State of the state of Delaware, dated as of a date within three (3) calendar
days of the Closing Date, as well as written bring-down confirmation from a
reputable corporate service agency, dated as of the Closing Date, as to the good
standing of the Company on the Closing Date.
 
(o) Subsidiary Corporate Documents.  On the Closing Date, the Company shall have
delivered to the Placement Agent a short-form good standing certificate
evidencing the incorporation or formation, as the case may be, and good standing
of each of the Significant Subsidiaries in their respective state (or country)
of incorporation or formation, as the case may be, issued by the Secretary of
State of such state of incorporation or formation (or comparable authority), as
the case may be, dated as of a date within three (3) calendar days of the
Closing Date.
 
(p) Certified Charter.  On the Closing Date, the Company shall have delivered to
the Placement Agent a certified copy of the Certificate of Incorporation of the
Company as certified by the Secretary of State of the state of Delaware as of a
date within three (3) calendar days of the Closing Date.
 
(q) Other Filings with the Commission.  The Company shall have prepared and
filed with the Commission a Current Report on Form 8-K with respect to the
transactions contemplated hereby, including as an exhibit thereto this Agreement
and any other documents relating thereto.
 
(r) No FINRA Objection.  FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the placement agency terms and
arrangements relating to the issuance and sale of the Securities; provided that
if any such objection is raised, the Company and the Placement Agent shall
negotiate promptly and in good faith appropriate modifications to such placement
agency terms and arrangements in order to satisfy such objections.
 
 
-21-

--------------------------------------------------------------------------------


 
(s) NASDAQ Capital Market.  An application shall have been filed with the NASDAQ
Capital Market to list the Shares on the NASDAQ Capital Market, and the Company
shall not have received notification from the NASDAQ Capital Market that the
Shares will not be approved for listing on the NASDAQ Capital Market.
 
(t) Additional Documents.  Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested for the purpose
of enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 shall at all times be
effective and shall survive such termination.


Section 6. Indemnification and Contribution.
 
(a) Indemnification of the Placement Agent.  The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its directors, officers,
employees, agents, affiliates and each person, if any, who controls the
Placement Agent within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons, from and against any loss, damage, claim or liability, which,
jointly or severally, the Placement Agent or any such person may become subject
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, damage, claim or liability (or actions in
respect thereof as contemplated below) arises out of or is based upon: (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto or the omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; and,
in the case of (i) and (ii) above, to reimburse the Placement Agent and each
such controlling person for any and all reasonable expenses (including
reasonable fees and disbursements of counsel) as such expenses are incurred by
the Placement Agent or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, it arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in or omitted from, and
in conformity with information concerning the Placement Agent furnished in
writing by or on behalf of the Placement Agent to the Company expressly for use
therein, which information the parties hereto agree is limited to the Placement
Agent Information (as defined in Section 7), (iii) any untrue statement or
alleged untrue statement made by the Company in Section 3 hereof or the failure
by the Company to perform when and as required any agreement or covenant
contained herein or (iv) any untrue statement or alleged untrue statement of any
material fact contained in any audio or visual materials provided to Investors
by or with the approval of the Company or based upon written information
furnished by or on behalf of the Company with its approval including, without
limitation, slides, videos, films or tape recordings used in any road show or
investor presentations made to investors by the Company (whether in person or
electronically) or in connection with the marketing of the Securities.
 
 
-22-

--------------------------------------------------------------------------------


 
(b) Indemnification of the Company.  The Placement Agent will indemnify, defend
and hold harmless the Company, its directors and officers, and any person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the successors and assigns
of all of the foregoing persons, from and against any loss, claim, damage,
liability or expense, as incurred to which, jointly or severally, the Company or
any such person may become subject under the Securities Act, the Exchange Act,
or other federal or state statutory law or regulation, the common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Placement Agent), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading, in the
case of each of (i) and (ii) above, to the extent but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, any Preliminary Prospectus,
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information concerning the
Placement Agent furnished in writing by or on behalf of the Placement Agent to
the Company expressly for use therein and to reimburse the Company, or any such
director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
that the parties hereto hereby agree that such written information provided by
the Placement Agent consists solely of the Placement Agent
Information.  Notwithstanding the provisions of this Section 6(b), in no event
shall any indemnity by the Placement Agent under this Section 6(b) exceed the
Placement Fee.
 
(c) Notice and Procedures.  If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding,
 
 
-23-

--------------------------------------------------------------------------------


 
 
(ii) the indemnifying party shall not have, within a reasonable period of time
in light of the circumstances, employed counsel to defend such Proceeding or
(iii) such indemnified party or parties shall have reasonably concluded that
there may be defenses available to it or them which are different from,
additional to or in conflict with those available to such indemnifying party, in
any of which events such reasonable fees and expenses shall be borne by such
indemnifying party and paid as incurred (it being understood, however, that such
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). An indemnifying party
shall not be liable for any settlement of any Proceeding (including by consent
to the entry of any judgment) effected without its written consent but, if
settled with its written consent or if there be a final judgment for the
plaintiff, such indemnifying party agrees to indemnify and hold harmless the
indemnified party or parties from and against any loss or liability by reason of
such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel (which fees and
expenses shall be reasonably documented) as contemplated by the second sentence
of this Section 6(c), then the indemnifying party agrees that it shall be liable
for any settlement of any Proceeding effected without its written consent if (i)
such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have fully reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the indemnifying party at least 30 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.
 
(d) Contribution.  If the indemnification provided for in this Section 6 is
unavailable to an indemnified party under subsections (a) or (b) of this Section
6 or insufficient to hold an indemnified party harmless in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
subsection (a) or (b) above, (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Placement
Agent on the other from the offering of the Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party or parties on the other hand
in connection with the statements or omissions that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other hand shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the Placement
Fee received by the Placement Agent, in each case as set forth on the cover of
the Prospectus, bear to the aggregate public offering price of the
Securities.  The relative fault of the Company on the one hand and the Placement
Agent on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or by the Placement Agent, on the
other hand, and the parties’ relevant intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission.  
 
 
-24-

--------------------------------------------------------------------------------


 
The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this Section 6(d).  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 6(d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject of
this Section 6(d).  Notwithstanding the provisions of this Section 6(d), the
Placement Agent shall not be required to contribute any amount in excess of the
Placement Fee less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of such untrue statement or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
(e) Representations and Agreements to Survive Delivery.  The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have.  The indemnity and contribution agreements of the
parties contained in this Section 6 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls any Placement Agent within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act or any affiliate of
the Placement Agent, or by or on behalf of the Company, its directors or
officers or any person who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and (iii)
the issuance and delivery of the Securities. The Company and the Placement Agent
each agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the
Securities, or in connection with the Registration Statement, the Disclosure
Package or the Prospectus.
 
Section 7. Information Furnished by Placement Agent.
 
The Company acknowledges that the statements set forth in the sixth paragraph
under the subheading “Placement Agent Fees and Expenses” under the heading “Plan
of Distribution” in the Prospectus (the “Placement Agent Information”)
constitute the only information relating to the Placement Agent furnished in
writing to the Company by the Placement Agent as such information is referred to
in Sections 2 and 6 hereof.
 
Section 8. Termination.
 
(a)  The Placement Agent shall have the right to terminate this Agreement by
giving notice as hereinafter specified at any time at or prior to the Closing
Date, without liability on the part of the Placement Agent to the Company, if
(i) prior to delivery and payment for the Securities (A) trading in securities
generally shall have been suspended or materially limited on or by the New York
Stock Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the NYSE Amex (each, a
“Trading Market”), (B) trading in the shares of Common Stock of the Company
shall have been suspended or materially limited on any exchange or in the
over-the-counter market, (C) a general moratorium on commercial banking
activities shall have been declared by federal or New York state authorities,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war,
 
 
-25-

--------------------------------------------------------------------------------


 
 (E) there shall have occurred any other calamity or crisis or any material
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event specified in clause (D) or
(E), in the judgment of the Placement Agent, makes it impractical or inadvisable
to proceed with the completion of the sale of and payment for the Securities on
the Closing Date on the terms and in the manner contemplated by this Agreement,
the Disclosure Package and the Prospectus, or (ii) since the time of execution
of this Agreement or the earlier respective dates as of which information is
given in the Disclosure Package, there has been (A) any Material Adverse Effect
or (B) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character that in the judgment of
the Placement Agent would, individually or in the aggregate, result in a
Material Adverse Effect and which would, in the judgment of the Placement Agent,
make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in the
Disclosure Package and the Prospectus.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
4, Section 6, Section 8(b) and Section 11 hereof shall at all times be effective
notwithstanding such termination.
 
           (b)           If (1) this Agreement shall be terminated by the
Placement Agent pursuant to Section 5, Section 8(a)(i)(B) or Section 8(a)(ii)(A)
or (2) the sale of the Securities to Investors is not consummated because of any
failure, refusal or inability on the part of the Company to comply with the
terms or perform any agreement or obligation of this Agreement or any
Subscription Agreement, other than by reason of a default by the Placement
Agent, the Company will, in addition to paying the amounts described in Section
4 hereof, reimburse the Placement Agent for all of its reasonable and actual
out-of-pocket disbursements (including, but not limited to, the reasonable fees
and disbursements of its counsel).


Section 9. Notices.
 
All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and:
 
(a)           if to the Placement Agent, shall be delivered or sent by mail,
telex or facsimile transmission to:
Newbridge Securities Corporation
1451 West Cypress Creek Road
Ft. Lauderdale, Florida 33309
Attention: Lisa Ciervo
Facsimile No.: (954) 337-2901
 
with a copy (which shall not constitute notice) to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attention:  Steven M. Skolnick
Facsimile No.: (973) 597-2477
 
(b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to:
China Yida Holding, Co.
28/F Yifa Building, No. 111, Wusi Road Fuzhou
Fujian Province, PRC
Attention:  Chief Executive Officer
Facsimile No.: 86-591-2830-8358
 
 
-26-

--------------------------------------------------------------------------------


 
 
with a copy (which shall not constitute notice) to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attention:  Richard I. Anslow
Facsimile No.: (732) 577-1188


Any such notice shall be effective only upon receipt.  Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 
Section 10. Persons Entitled to Benefit of Agreement.
 
This Agreement shall inure to the benefit of and shall be binding upon the
Placement Agent, the Company and their respective successors and assigns and the
controlling persons, officers and directors referred to in Section 6.  Nothing
in this Agreement is intended or shall be construed to give to any other person,
firm or corporation, other than the persons, firms or corporations mentioned in
the preceding sentence, any legal or equitable remedy or claim under or in
respect of this Agreement, or any provision herein contained.  The term
“successors and assigns” as herein used shall not include any purchaser of the
Securities by reason merely of such purchase.
 
Section 11. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of [New York], without giving effect to the conflicts of laws
provisions thereof.
 
Section 12. No Fiduciary Relationship.
 
The Company hereby acknowledges that the Placement Agent is acting solely as
placement agent in connection with the offering of the Company’s securities. The
Company further acknowledges that the Placement Agent is acting pursuant to a
contractual relationship created solely by this Agreement entered into on an
arm’s length basis and in no event do the parties intend that the Placement
Agent act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person in connection with any activity that
the Placement Agent may undertake or have undertaken in furtherance of the
offering of the Company’s securities, either before or after the date hereof.
The Placement Agent hereby expressly disclaims any fiduciary or similar
obligations to the Company, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company hereby confirms its understanding and agreement to that effect.
The Company and the Placement Agent agree that they are each responsible for
making their own independent judgments with respect to any such transactions,
and that any opinions or views expressed by the Placement Agent to the Company
regarding such transactions, including but not limited to any opinions or views
with respect to the price or market for the Company’s securities, do not
constitute advice or recommendations to the Company. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
 
Section 13. Headings.
 
The Section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.
 
 
-27-

--------------------------------------------------------------------------------


 
Section 14. Amendments and Waivers.
 
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
 
Section 15. Submission to Jurisdiction.
 
Except as set forth below, no Proceeding may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company hereby consents to the
jurisdiction of such courts and personal service with respect thereto. The
Company hereby consents to personal jurisdiction, service and venue in any court
in which any Proceeding arising out of or in any way relating to this Agreement
is brought by any third party against the Placement Agent. The Company and the
Placement Agent hereby waive all right to trial by jury in any Proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company and the Placement Agent agree that a
final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon such party and may be enforced in any other courts
in the jurisdiction of which such party is or may be subject, by suit upon such
judgment.
 
Section 16. Counterparts.
 
This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart by facsimile shall be effective
as delivery of a manually executed counterpart thereof.
 
 
-28-

--------------------------------------------------------------------------------


 
 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
 
Very truly yours,
 
CHINA YIDA HOLDING, CO.
 
By:__________________________________
Name:
Title:




Accepted as of
the date first above written:
 
NEWBRIDGE SECURITIES CORPORATION




By:  _______________________________
Name:
Title:
 
 
 
Signature Page to Placement Agency Agreement



--------------------------------------------------------------------------------


 
Schedules and Exhibits


 
Schedule I:       Issuer General Free Writing Prospectuses


Exhibit A:         Form of Subscription Agreement


Exhibit B:          Pricing Information


Exhibit C:          Form of Escrow Agreement
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 
Schedule I


Issuer General Free Writing Prospectuses




None
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------